pplication for an order in the nature of writ of mandamus, granted, without costs or disbursements. Petitioners, by this original CPLR article 78 proceeding, seek to compel respondent to permit petitioners to withdraw as counsel to defendant in a criminal action. The facts and circumstances giving rise to the application are substantially the same as those in Matter of Legal Aid Soc. of City ofN. Y. v Rothwax (69 AD2d 801). Accordingly, the petition is granted for the reasons there stated. Concur —■ Ross, J. P., Asch, Fein and Alexander, JJ.